Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).       

Claims 1-2, 4, 8-9, 11, 15-16, 18, 25-26, 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 14-21 of parent U.S. Patent No. 10,687,367 B2 to Liu et al. (hereinafter as Liu ‘367).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4, 8-9, 11, 15-16, 18, 25-26, 28 of the instant application merely broaden the scope of the claims 14-21 of the Liu ‘367 Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Liu ‘367 discloses a method for transmitting a random access preamble, the method comprising:
transmitting, by a user equipment (UE), repetitions of a random access preamble over a physical random access channel (PRACH) (see claim 14, col. 20, lines 14-17), wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between (see claim 14, col. 20, lines 21-23, see claim 17, col. 20, lines 30-32) transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH (see claim 14, col. 20, lies 20-21) in response to a number of the repetitions of the random access preamble exceeding a threshold (see claim 14, col. 30, lines 18-19),
wherein no repetitions of the random access preamble are transmitted by the UE over the PRACH during the gap (see claim 14, col. 20, lines 22-23). 

Regarding claim 2, Liu ‘367 discloses the method of claim 1, wherein each of the repetitions of the random access preamble consists of four symbol groups (see claim 21, col 20, lines 46-47).

Regarding claim 4, Liu ‘367 discloses the method of claim 2, wherein each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).

Regarding claim 8, Liu ‘367 discloses a user equipment (UE) comprising:
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
transmit repetitions of a random access preamble over a physical random access channel (PRACH) (see claim 14, col. 20, lines 14-17), wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between (see claim 14, col. 20, lines 21-23, see claim 17, col. 20, lines 30-32) transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH (see claim 14, col. 20, lies 20-21) in response to a number of the repetitions of the random access preamble exceeding a threshold (see claim 14, col. 30, lines 18-19),
wherein no repetitions of the random access preamble are transmitted by the UE over the PRACH during the gap (see claim 14, col. 20, lines 22-23). 

Regarding claim 9, Liu ‘367 discloses the UE of claim 8, wherein each of the repetitions of the random access preamble consists of four symbol groups (see claim 21, col 20, lines 46-47).

Regarding claim 11, Liu ‘367 discloses the UE of claim 9, wherein each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48). 

Regarding claim 15, Liu ‘367 discloses a method for performing a random access procedure, the method comprising:
receiving, by a base station from a user equipment (UE), repetitions of a random access preamble over a physical random access channel (PRACH) (see claim 14, col. 20, lines 14-17), wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between (see claim 14, col. 20, lines 21-23, see claim 17, col. 20, lines 30-32) transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH (see claim 14, col. 20, lies 20-21) in response to a number of the repetitions of the random access preamble exceeding a threshold (see claim 14, col. 30, lines 18-19),
wherein no repetitions of the random access preamble are received from the UE over the PRACH during the gap (see claim 14, col. 20, lines 22-23). 
Regarding claim 16, Liu ‘367 discloses the method of claim 15, wherein each of the repetitions of the random access preamble consists of four symbol groups (see claim 21, col 20, lines 46-47). 

Regarding claim 18, Liu ‘367 discloses the method of claim 16, wherein each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).

Regarding claim 25, Liu ‘367 discloses a base station comprising: 
a processor; and 
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (it is inherent that a base station comprises a processor to execute stored instructions to receive signals from the user equipment): 
receive, from a user equipment (UE), repetitions of a random access preamble over a physical random access channel (PRACH) (see claim 14, col. 20, lines 14-17), a gap being positioned between a first subset of the repetitions of the random access preamble (see claim 14, col. 20, lines 21-23, see claim 17, col. 20, lines 30-32) and a second subset of the repetitions of the random access preamble (see claim 14, col. 20, lies 20-21) when a number of the repetitions of the random access preamble exceeding a threshold (see claim 14, col. 30, lines 18-19),
wherein no repetitions of the random access preamble are received from the UE over the PRACH during the gap (see claim 14, col. 20, lines 22-23). 

Regarding claim 26, Liu ‘367 discloses the base station of claim 25, wherein each of the repetitions of the random access preamble consists of four symbol groups (see claim 21, col 20, lines 46-47).

Regarding claim 28, Liu ‘367 discloses the base station of claim 26, wherein each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).

Claims 3, 6, 10, 13, 17, 20, 27, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,687,367 in view of Jami et al. (WO 2008/115247 A1). 
Regarding claim 3, Liu ‘367 discloses the method of claim 2.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixty-four repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 14 of Liu ’367 to include the design choice of “the threshold is set at sixty-four repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  

Regarding claim 6, Liu ‘367 discloses the method of claim 5.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixteen repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the threshold is set at sixteen repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  

Regarding claim 10, Liu ‘367 discloses the UE of claim 9. 
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixty-four repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 14 of Liu ’367 to include the design choice of “the threshold is set at sixty-four repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  
Regarding claim 13, Liu ‘367 discloses the UE of claim 12.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixteen repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the threshold is set at sixteen repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  

Regarding claim 17, Liu ‘367 discloses the method of claim 16. 
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixty-four repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 14 of Liu ’367 to include the design choice of “the threshold is set at sixty-four repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  
Regarding claim 20, Liu ‘367 discloses the method of claim 19.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixteen repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the threshold is set at sixteen repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  

Regarding claim 27, Liu ‘367 discloses the base station of claim 26.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixty-four repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 14 of Liu ’367 to include the design choice of “the threshold is set at sixty-four repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  
Regarding claim 30, Liu ‘367 discloses the base station of claim 29.
The claims of Liu’ 367 may not explicitly show “the threshold is set at sixteen repetitions.”
However, Jami teaches the number of repetitions of a random access preamble is based one of cell radius and radio transmission frequency (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the threshold is set at sixteen repetitions” as taught by Jami that the number of repetitions of a random access preamble can be varied so that it would allow selecting a particular number of repetitions for a random access preamble based one of cell radius and radio transmission frequency (see abstract).  

Claims 5, 7, 12, 14, 19, 21, 29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,687,367 in view of Wang et al. (US Publication 2016/0192398 A1). 
Regarding claim 5, Liu ‘367 discloses the method of claim 1. 
The claims of Liu’367 may not explicitly show “each of the repetitions of the random access preamble consists of six symbol groups.”
However, Wang teaches a random access preamble comprises a number of groups of OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the repetitions of the random access preamble consists of six symbol groups” as taught by Wang that the number of groups of symbols comprised in a random access preamble can be varied so that it would allow obtaining a number of code division multiplexed frequency domain vectors from the groups of OFDM symbols and detecting the one or more random access preambles based on signals after code division de-multiplexing (see paragraph 0008).  

Regarding claim 7, Liu ‘367 discloses the method of claim 5.
Claim 4 of Liu ‘367 already each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).
The claims of Liu ‘367 may not explicitly show “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”
However, Wang teaches each OFDM symbol group includes two or more OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”as taught by claim 4 of Liu ‘367 and Wang that the number of symbols in each of the six symbol groups can be varied so that it would allow a number of OFDM symbols to be transmitted in a time-domain sub-frame (see paragraph 0010).  

Regarding claim 12, Liu ‘367 discloses the UE of claim 8.
The claims of Liu’367 may not explicitly show “each of the repetitions of the random access preamble consists of six symbol groups.”
However, Wang teaches a random access preamble comprises a number of groups of OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the repetitions of the random access preamble consists of six symbol groups” as taught by Wang that the number of groups of symbols comprised in a random access preamble can be varied so that it would allow obtaining a number of code division multiplexed frequency domain vectors from the groups of OFDM symbols and detecting the one or more random access preambles based on signals after code division de-multiplexing (see paragraph 0008).  

Regarding claim 14, Liu ‘367 discloses the UE of claim 12.
Claim 4 of Liu ‘367 already each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).
The claims of Liu ‘367 may not explicitly show “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”
However, Wang teaches each OFDM symbol group includes two or more OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”as taught by claim 4 of Liu ‘367 and Wang that the number of symbols in each of the six symbol groups can be varied so that it would allow a number of OFDM symbols to be transmitted in a time-domain sub-frame (see paragraph 0010).  
Regarding claim 19, Liu ‘367 discloses the method of claim 15.
The claims of Liu’367 may not explicitly show “each of the repetitions of the random access preamble consists of six symbol groups.”
However, Wang teaches a random access preamble comprises a number of groups of OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the repetitions of the random access preamble consists of six symbol groups” as taught by Wang that the number of groups of symbols comprised in a random access preamble can be varied so that it would allow obtaining a number of code division multiplexed frequency domain vectors from the groups of OFDM symbols and detecting the one or more random access preambles based on signals after code division de-multiplexing (see paragraph 0008).  

Regarding claim 21, Liu ‘367 discloses the method of claim 16.
Claim 4 of Liu ‘367 already each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).
The claims of Liu ‘367 may not explicitly show “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”
However, Wang teaches each OFDM symbol group includes two or more OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”as taught by claim 4 of Liu ‘367 and Wang that the number of symbols in each of the six symbol groups can be varied so that it would allow a number of OFDM symbols to be transmitted in a time-domain sub-frame (see paragraph 0010).  

Regarding claim 29, Liu ‘367 discloses the base station of claim 25.
The claims of Liu’367 may not explicitly show “each of the repetitions of the random access preamble consists of six symbol groups.”
However, Wang teaches a random access preamble comprises a number of groups of OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the repetitions of the random access preamble consists of six symbol groups” as taught by Wang that the number of groups of symbols comprised in a random access preamble can be varied so that it would allow obtaining a number of code division multiplexed frequency domain vectors from the groups of OFDM symbols and detecting the one or more random access preambles based on signals after code division de-multiplexing (see paragraph 0008).  

Regarding claim 31, Liu ‘367 discloses the base station of claim 20.
Claim 4 of Liu ‘367 already each of the four symbol groups consists of five identical symbols and a cyclic prefix (CP) (see claim 21, col. 20, lines 46-48).
The claims of Liu ‘367 may not explicitly show “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP).”
However, Wang teaches each OFDM symbol group includes two or more OFDM symbols (see paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “each of the six symbol groups consists of three identical symbols and a cyclic prefix (CP)”as taught by claim 4 of Liu ‘367 and Wang that the number of symbols in each of the six symbol groups can be varied so that it would allow a number of OFDM symbols to be transmitted in a time-domain sub-frame (see paragraph 0010).  

Claims 22, 24, 32, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,687,367 in view of Lee et al. (US Patent 8,107,445 B2). 
Regarding claim 22, Liu ‘367 discloses the method of claim 15. 
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble.”
However, Lee ‘445 teaches “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble (time-length information of a predetermined sequence, see Lee’s claim 1, col. 21, lines 56-65, col. 3, lines 1-11).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble” as taught by Lee ‘445 so that it would allow generating a RACH preamble using both a predetermined cyclic prefix CP for each cell radius of a base station and a predetermined sequence (see col. 2, lines 57-60).  

Regarding claim 24, Liu ‘367 discloses the method of claim 15.
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble.”
However, Lee ‘445 teaches “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble (constructs a RACH preamble using a predetermined CP time-length information and the sequence time-length value information, see Lee’s claim 1, col. 21, lines 56-65, col. 3, lines 1-11).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble” as taught by Lee ‘445 so that it would allow generating a RACH preamble using both a predetermined cyclic prefix CP for each cell radius of a base station and a predetermined sequence (see col. 2, lines 57-60).  

Regarding claim 32, Liu ‘367 discloses the base station of claim 25.
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble.”
However, Lee ‘445 teaches “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble (time-length information of a predetermined sequence, see Lee’s claim 1, col. 21, lines 56-65, col. 3, lines 1-11).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures a length of the random access preamble” as taught by Lee ‘445 so that it would allow generating a RACH preamble using both a predetermined cyclic prefix CP for each cell radius of a base station and a predetermined sequence (see col. 2, lines 57-60).  

Regarding claim 34, Liu ‘367 discloses the base station of claim 25.
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble.”
However, Lee ‘445 teaches “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble (constructs a RACH preamble using a predetermined CP time-length information and the sequence time-length value information, see Lee’s claim 1, col. 21, lines 56-65, col. 3, lines 1-11).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures a format of the random access preamble” as taught by Lee ‘445 so that it would allow generating a RACH preamble using both a predetermined cyclic prefix CP for each cell radius of a base station and a predetermined sequence (see col. 2, lines 57-60).  

Claims 23, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,687,367 in view of Li et al. (US Publication 2013/0272220 A1). 
Regarding claim 23, Liu ‘367 discloses the method of claim 15.
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures the threshold.”
However, Li teaches “the programming further includes instructions to transmit a message to the UE that configures the threshold (the base station indicates the number of repetitions for random access preambles to the mobile station, see paragraph 0170).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures the threshold” as taught by Li so that it would indicate the number of times the mobile station can send the random access preamble repeatedly (see paragraph 0170).  

Regarding claim 33, Liu ‘367 discloses the base station of claim 25.
The claims of Liu ‘367 may not explicitly show “the programming further includes instructions to transmit a message to the UE that configures the threshold.”
However, Li teaches “the programming further includes instructions to transmit a message to the UE that configures the threshold (the base station indicates the number of repetitions for random access preambles to the mobile station, see paragraph 0170).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Liu ’367 to include the design choice of “the programming further includes instructions to transmit a message to the UE that configures the threshold” as taught by Li so that it would indicate the number of times the mobile station can send the random access preamble repeatedly (see paragraph 0170).  

Allowable Subject Matter
Claims 1-34 would be allowable if the non-statutory double patenting rejection of claims 1-34 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method for transmitting a random access preamble, the method comprising:
wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between  transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH in response to a number of the repetitions of the random access preamble exceeding a threshold,
wherein no repetitions of the random access preamble are transmitted by the UE over the PRACH during the gap. 


In claim 8, a user equipment (UE) comprising:
wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH in response to a number of the repetitions of the random access preamble exceeding a threshold,
wherein no repetitions of the random access preamble are transmitted by the UE over the PRACH during the gap. 

In claim 15, a method for performing a random access procedure, the method comprising:
wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH in response to a number of the repetitions of the random access preamble exceeding a threshold,
wherein no repetitions of the random access preamble are received from the UE over the PRACH during the gap. 

In claim 25, a base station comprising: 
wherein transmitting the repetitions of the random access preamble over the PRACH comprises inserting a gap between transmission of a first subset of the repetitions of the random access preamble over the PRACH and transmission of a second subset of the repetitions over the PRACH in response to a number of the repetitions of the random access preamble exceeding a threshold,
wherein no repetitions of the random access preamble are received from the UE over the PRACH during the gap. 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471